Bell, J.
—We deem it unnecessary in this case to notice either the instructions given by the court to the jury, or those asked by the counsel for the appellant and refused by the court. The evidence is not sufficient to sustain the verdict of the jury, and the motion for a new trial ought to have been maintained by the court below. The *392case is not one of a conflict of evidence, but it is one in which the evidence is not sufficient to establish the guilt of the party accused.
The judgment of the court below is therefore reversed, and the cause remanded for another trial.
Reversed and remanded.